Citation Nr: 1015408	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1970 and from January 1971 to December 1980.  The 
Veteran currently resides in Europe.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The service-connected disabilities, in combination, are 
shown to preclude the Veteran from securing and following 
substantially gainful employment that would be consistent 
with his previous occupation and his educational background.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, a full discussion of VCAA is not required at 
this time.  


TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  

Specifically, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional cases, an extraschedular rating may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b).  

In determining whether the veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advanced age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

A claim for a TDIU rating is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, medical 
records and VA examination reports.  

The Veteran seeks a TDIU rating on the basis that his 
service-connected spine, knee and foot disabilities, in 
combination, cause him to be unable to maintain or retain 
employment.  

Specifically, the Veteran reports being unable to work due to 
an operation on his back, which prevents him from standing, 
walking, or sitting due to an injury to the nerve.  He also 
reports having been adjudicated as warranting disability 
retirement by a governmental agency in the county where he 
now resides.  

In this case, the Veteran's service-connected disabilities 
include status post hemilaminectomy L5 left with 
decompression L5 to S1, spinal claudication with narrowing L5 
to S1 with loss of motion (currently rated as 30 percent 
disabling), status post medial meniscectomy, right knee with 
osteoarthritis (currently rated as 20 percent disabling), 
chronic laxity, left lateral ankle claimed as left foot 
(currently rated as 10 percent disabling), status post 
hemilaminectomy, L5, left (currently rated as 10 percent 
disabling), status post hemilaminectomy L5 left with 
decompression L5 to S1, spinal claudication with narrowing L5 
to S1 with dysesthesia right foot (currently rated as 10 
percent disabling), and status post hemilaminectomy L5 left 
with decompression L5 to S1, spinal claudication with 
narrowing L5 to S1 with loss of motion, and dysesthesia left 
foot (currently rated as 10 percent disabling).  The 
Veteran's combined disability evaluation is 60 percent.  See 
38 C.F.R. § 4.16(a).  

The VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received in March 
2004, reflects that the Veteran was last employed full time 
in October 2002 in sales management.  

The Request for Employment Information in Connection with 
Claim for Benefits, received in April 2004, shows that the 
Veteran was last employed in April 2003, and did not earn an 
income in 2003.  His primary medical records require 
translation, and this has extended the time for processing 
the Veteran's claims for VA benefits.  

A confirmation letter from a Social Security Pension agency 
indicates that the Veteran has been receiving unemployment 
benefits since November 2002 due to a reduction in earning 
capacity.  In April 2006, it was not noted that the Veteran 
would receive a pension based on a complete reduction in 
earning capacity for an indefinite period.  

Significantly, a June 2006 examination performed for VA 
indicates that the Veteran's history included in-service 
torsional trauma to the right knee joint, repeated distortion 
injuries of the left ankle, and repeated lifting and 
overstressing in the cervical and lumbar spine areas that 
have caused severe disabilities are required surgical 
intervention to include stabilizing operations.  

The examiner opined that probably because of the lumbar spine 
surgery with postoperative scarring in the spinal channel and 
cervical spine surgery that was required later on due to a 
spinal stenosis in C4 to C5, as well as the advanced spinal 
stenosis in the cervical adjacent segments, the Veteran had 
developed a polymorphic neurological disease pattern with 
paralyses, sensory disorders, spastics and ataxic gait 
pattern.  The forward and backward movements of the cervical 
spine were noted to be painfully limited with clear hard 
tension of musculature.  

The examiner further noted that the Veteran had developed a 
sleep disorder due to pain-induced problems.  The examiner 
observed that the right knee joint was subjectively unstable 
and had deteriorated since the previous evaluation.  He added 
that the left ankle was increasingly unstable.  

The examiner noted that the Veteran had strong pain in the 
lumbar area, sensitivity disorders in the lower extremities, 
including spasticity and muscular weakness in the legs and a 
gait pattern disorder that caused chronic headaches that also 
presented as regularly recurring vertigo.  The forward 
bending was reduced with hard tension of the paravertebral 
musculature.  The mobility of the truck was noted to have 
been limited by two-thirds and all ranges of movement were 
very painful.  

The Veteran's right knee was noted to have capsule swelling 
and intraarticular swelling.  There was clear ligamentous 
instability.  The left ankle was moderately swollen.  The 
movement was limited and painful.  

The Board has reviewed the entire record in this case and 
finds that the medical evidence supports the Veteran's 
assertions that his service-connected disabilities, by 
themselves, are of such severity as to prevent his 
participation in substantially gainful employment consistent 
with his educational and occupational background.  

Here, the record shows that the Veteran currently has been 
assessed by an appropriate governmental agency as being 
completely prevented from earning work income due his 
disabilities.  

Next, the Board finds that the June 2006 VA examination 
findings confirm a higher level of disablement referable to 
the service-connected neck, low back spine, right knee and 
left ankle conditions beyond that contemplated by the 
currently assigned individual ratings.  

The medical findings referable to the neck and low back show 
a dramatic functional loss due to pain that would equate with 
the most severely restricted movement for both the cervical 
and thoracolumbar areas with separately ratable neurological 
deficits involving the upper and lower extremities.  

The service-connected right knee and left ankle disabilities 
are also shown to include a significant functional loss due 
to pain, as well as a separately ratable deficit manifested 
by instability.  

Hence, by estimation, the increased disability levels, in 
turn, would result in a higher combined evaluation.  

Clearly, on this record, the higher ratings suggested by the 
medical evidence would be meet the schedular criteria of 38 
C.F.R. § 4.16.  Accordingly, on this record, the Board finds 
that a TDIU rating is for application.  


ORDER

A TDIU rating is granted, subject to the regulations 
governing the payment of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


